Citation Nr: 1336973	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for a left shoulder dislocation, post-operative, with degenerative joint disease, currently evaluated at 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from December 1976 to December 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2013, the Veteran testified before the undersigned VLJ at the RO, and a transcript is part of his "Virtual VA" file.


FINDINGS OF FACT

1.  The Veteran is right handed. 

2.  The Veteran's service-connected left shoulder disability is manifested by no more than subjective complaints of pain, decreased range of motion, muscle fatigue and weakness with objective evidence of limitation of motion of the left shoulder, pain, impaired endurance and weakness.  


CONCLUSION OF LAW

The criteria for an increased evaluation for a left shoulder disability have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5203-5303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received notification prior to the initial unfavorable agency decision through an April 2009 letter that fully addressed all notice elements.  The appellant bears the burden of demonstrating prejudice from defective notice, and there have been no such allegations here. 

Additionally, the Veteran testified at a hearing before the Board in April 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).
 
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran receives disability benefits from the Social Security Administration, but since he testified the benefits are based on nonservice-connected back condition, there is no need to obtain the records since they are not relevant to the issue being decided.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded numerous opportunities to undergo a VA examination as a part of the development of his increased rating claim.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
However, the Veteran failed to report for examinations in February 2010 and April 2010 and offered no explanation as to why he failed to appear at either examination.  In light of this, the Board finds that the Veteran has failed to report to two scheduled VA examinations without showing good cause for his failure to report.  

The Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination, needed to produce evidence for his claim.  As such, the Board will decide the Veteran's claim based upon the evidence of record.  See 38 C.F.R. § 3.655 (2012).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the appellant.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Evidence to be considered in the appeal of an increased assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet App. 119 (1999).  The Board is required to not only evaluate the medical evidence of record but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Fenderson, at 126-128; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

 
Disabilities and injuries of the shoulder are evaluated under Diagnostic Codes 5200, 5201, 5202 and 5203.  See 38 C.F.R. § 4.71(a).  The evidence establishes the Veteran is right-handed, so his left shoulder disability is rated for impairment of the minor upper extremity.  

Motion of the shoulder/arm is measured based on the ability to move the arm from a position at the side of the body to a position over the head.  Both abduction and elevation (flexion) of the arm is from 0 degrees when the arm is straight down at the side of the body, to 90 degrees when the arm is straight out from the body at the shoulder level, to 180 degrees when the arm is straight up, by the head.  The ability to rotate the shoulder is from 0 degrees when the arm is at shoulder level, flexed at the elbow, with external rotation to 90 degrees moving the arm up towards the head and internal rotation to 90 degrees when moving the arm down towards the body.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5200 provides evaluations for ankylosis of the scapulohumeral articulation (minor side).  A 20 percent evaluation is warranted for favorable ankylosis with abduction to 60 degrees and ability to reach the mouth and head.  A 30 percent is warranted for intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for unfavorable abduction limited to 25 degrees from the side. 

Diagnostic Code 5201 (minor side) affords a 20 percent evaluation for limitation of the arm at the shoulder level or at midway between the side and shoulder level, and 30 percent to 25 degrees from the side.  

Diagnostic 5202 provides evaluations for impairment of the humerus (minor side).  A 70 percent evaluation is warranted for loss of humerus head (flail shoulder), 50 percent for nonunion of the humerus (false flail joint), and 40 percent for fiberous union of the humerus.  A 20 percent evaluation is warranted for recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movement, recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of all arm movement, malunion of the shoulder and arm with marked or moderate deformity.  

Diagnostic Code 5203 affords a 20 percent evaluation for impairment of the clavicle or scapula including disclocation or nonunion with loose movement.  A 10 percent evaluation is warranted for nonunion without loose movement or malunion. 

The Veteran's left shoulder disability is currently evaluated at 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5203-5303.  In the selection of code number assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the rating code number assigned to the injury disease itself.  If the rating is determined on the basis of residual conditions the rating code number appropriate to the residual condition will be added to the first rating code number, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The RO determined that the most closely analogous Diagnostic Code is 5303 relating to a muscle injury of shoulder group III.  Under this diagnostic code a 30 percent evaluation is warranted for severe impairment of function of Group III function.  The Veteran is currently evaluated at the maximum evaluation and further evaluation under this diagnostic code is not warranted.  

The Board has considered other potentially applicable diagnostic criteria that may result in a higher evaluation.  However, a higher evaluation is not warranted under any alternate Diagnostic Code at any point in the appeal period.  There is no evidence of ankylosis of the scapulohumeral articulation of impairment of the humerus.  As such, a higher evaluation under Diagnostic Codes 5200 or 5202 is not warranted.  The arthritis (degenerative joint disease) is rated based on limitation of motion, which would be encompassed within these codes.

The Veteran has subjectively complained of numbness in his shoulder with radiating pain extending down to his fingers.  He was seen by a VA physician in April 2011 who reported that the Veteran had good range of motion in both shoulders with no objective evidence of pain on motion.  The physician viewed x-rays of the Veteran's shoulder, attributed the numbness and radiating pain to advanced spondylosis, and diagnosed the Veteran with cervical spondylosis with radicular left arm pain.  As a result of this diagnosis, further discussion of the Veteran's radiating pain in his left arm is not warranted as it relates to a non service-connected disability.  See April 2011 VA Treatment Notes.  

The Board finds that a preponderance of the evidence is against the assignment of an increased evaluation in excess of 30 percent for the Veteran's left shoulder disability throughout the appeal period, and the benefit of the doubt rule does not apply.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the symptoms of his left shoulder disability, which include constant pain and limitation of motion, are contemplated in the applicable rating criteria.  

Lastly, entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is currently employed and there is no medical evidence that the Veteran's disabilities have markedly interfered with employment.  Therefore, remand or referral of a claim for TDIU is not necessary, as there is no evidence of unemployability due to his service-connected disabilities.  


ORDER

An increase evaluation in excess of 30 percent for a left shoulder dislocation post-operative with degenerative joint disease is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


